DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Further, the application’s status as a 371 of PCT/JP2018/047612 (dated 12/25/2018) is hereby acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020, 08/18/2020, 09/09/2021, 01/14/2022, and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0033], “the radial direction increases with a sdistance” should be “the radial direction increases with a distance”
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In the preamble of claim 1, "receiving return beam" should be "receiving a return beam". The Examiner cautions that such an amendment may introduce antecedent basis issues which may similarly need correction (e.g., the invocation of “receive return beam” later in claim 1).
In claim 3, "as the increase of the distance to the measurement point." should be "as the distance to the measurement point increases."
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “a beam receiving device configured to receive return beam of the laser beam”
Paragraph [0025] of the instant application indicates that the laser receiver includes a mirror 22, a condense lens 23, a laser receiving sensor 24 for receiving the reflected and returned beam.” Thus, the beam receiving device shall be interpreted as a laser receiving sensor.
In claim 1, “a rotation mechanism configured to rotate the mirror around a first axis”
The specification of the instant application provides details regarding the activities the rotation mechanism is intended to perform in paragraphs [0014], [0028], and [0031] but fails to provide the physical structure of the rotation mechanism. What is actually driving the rotation? As the specification fails to specify the structure of the rotation mechanism, the Examiner has interpreted “a rotation mechanism” to correspond to any feature which is configured to rotate the mirror around a first axis.
In claim 1, “a body driving unit configured to rotate or rotatably move the optical unit and the mirror driving unit around a second axis”
The specification of the instant application provides details regarding the activities the body driving unit is intended to perform in paragraph [0014] but fails to provide the physical structure of the body driving unit. What is actually driving the rotation? As the specification fails to specify the structure of the rotation mechanism, the Examiner has interpreted “a body driving unit” to correspond to any feature which is configured to rotate the optical unit and the mirror driving unit about a second axis.
In claim 1, “a control unit, configured to calculate and store”
Paragraph [0032] of the specification indicates that the control unit 25 includes a calculation and a memory unit for calculation and storage. However, the specification fails to indicate the physical structure of the control unit. More specifically, it is left unknown as to what the control unit 25 itself is – is the unit a CPU, FPGA, ASIC, etc.? Or, alternatively, is the control unit a purely digital construct with digital modules? Thus, for the purposes of this examination, the Examiner has interpreted “a control unit” to correspond to any control unit capable of calculation and storage of coordinate values.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim limitations "a rotation mechanism…", "a body driving unit…", and "a control unit…" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The Examiner refers to the relevant sections for each limitation's 112(f) interpretation above for reasoning as to why there is a lack of sufficient disclosure of the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, there is a lack of antecedent basis for “the measurement point”. The Examiner notes that antecedent basis does exist for “measurement points”. Thus, it is unclear as to which measurement point is being referred to. For the purposes of this Examination, the Examiner has interpreted “the measurement point” to correspond to any of the measured points.
Claim 1 is further rendered indefinite, as it is unclear as to which axis is meant by “the axis” in the limitation “comparing the laser beam emitted from the laser beam source and the return beam reflected from the measurement point and rotation angles about the axis and the second axis,”. Antecedent basis already exists for a first axis and a second axis. Thus, as the second axis has already been specifically referred to, the Examiner has interpreted “the axis” to correspond to “the first axis”.
Claims 2-9 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-9 are rejected under similar reasoning as claim 1 above.
The term “a density lower than normal” in claim 4 is a relative term which renders the claim indefinite. Normal density is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “a density lower than normal” in claim 5 is a relative term which renders the claim indefinite. Normal density is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 recites the limitation "the increase of the distance to the measurement point".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the Examiner has interpreted "the increase of the distance to the measurement point" as "an increase of the distance to the measurement point"
Claim 7 is dependent upon claim 6 and therefore inherits the above-described deficiencies. Accordingly, claim 7 is rejected under similar reasoning as claim 6 above.
Claim 7 recites the limitation "the increase of the distance to the measurement point".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the Examiner has interpreted "the increase of the distance to the measurement point" as "an increase of the distance to the measurement point"
The term “a density lower than normal” in claim 8 is a relative term which renders the claim indefinite. Normal density is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, there is a lack of antecedent basis for “the second shaft” However, the Examiner notes that antecedent basis does exist for “the second axis”. Thus, for the purposes of this examination, the Examiner has interpreted “the second shaft” to correspond to “the second axis”.
Claim 9 is dependent upon claim 8 and therefore inherits the above-described deficiencies. Accordingly, claim 9 is rejected under similar reasoning as claim 8 above.
The term “a density lower than normal” in claim 9 is a relative term which renders the claim indefinite. Normal density is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pochiraju et al. (US 2013/0054187 A1), hereinafter Pochiraju, in view of Otani et al. (US 2008/0075325 A1), hereinafter Otani.

Regarding claim 1, Pochiraju teaches a three-dimensional laser scanning device (LIDAR scanner 10), [0007]) configured to obtain three-dimensional coordinates of measurement points by projecting laser beam to a surrounding environment and receiving return beam reflected from the surrounding environment, the three-dimensional laser scanning device, comprising:
an optical unit including a laser beam source configured to emit laser beam
Pochiraju teaches ([0007]): ([0007]): "The LIDAR scanner 10 includes a laser diode (not shown) used for emitting an infrared light pulse. The light pulse 12 is reflected from the object 14..."
and a beam receiving device configured to receive return beam of the laser beam reflected from the measurement point; 
Pochiraju teaches ([0007]): "The light pulse 12 is reflected from the object 14 as a reflected pulse 16 which is received by a detector (not shown) in the scanner 10."
a mirror driving unit including a mirror that deflects an optical path of the laser beam emitted from the laser beam source
Pochiraju teaches ([0007]): "Rotary mirrors and actuators (not shown) are used for steering the light pulse 12 within an area of interest of the object 14."
and a rotation mechanism configured to rotate the mirror around a first axis; 
Pochiraju teaches ([0059]): "FIG. 15 is a schematic representation of a LIDAR scanner… a rotary mirror 62, such as the rotary mirror of a LIDAR scanner; and a reflected laser beam 64, reflected from the rotary mirror  62." FIG. 15, included below, depicts a rotation mechanism configured to rotate rotary mirror 62 about a first axis. The Examiner has interpreted this axis as a horizontal axis.

    PNG
    media_image1.png
    558
    739
    media_image1.png
    Greyscale

a body driving unit configured to rotate or rotatably move the optical unit and the mirror driving unit around a second axis orthogonal to the first axis;
Pochiraju teaches ([0053]): "The 3D LIDAR scanner 40 includes a LIDAR scanner 42 connected to a variable rotational speed rotary actuator 44."  FIG. 9, included below, depicts rotary actuator 44 and a second axis, which is depicted as vertical (and thus orthogonal to the first axis, which is horizontal).

    PNG
    media_image2.png
    783
    515
    media_image2.png
    Greyscale

and a control unit configured to calculate and store three-dimensional coordinate values of the measurement point based on a distance to the measurement point obtained from by comparing the laser beam emitted from the laser beam source and the return beam reflected from the measurement point and rotation angles about the axis and the second axis,
Pochiraju teaches ([0053]): "The 3D LIDAR scanner 40 includes a LIDAR scanner 42 connected to a variable rotational speed rotary actuator 44. One method that may be used to control the rotational speed of the rotary actuator 44 is electronic control, such as pulse width modulation (PWM) implemented using an electronic controller, such as an electronic controller 46." Pochiraju further teaches ([0057]): "An embodiment of the present invention includes a method of measuring the range and/or point distribution of a 3D scan scene (not shown) and performs real-time speed control of the rotary actuator 44 to maintain a constant point distribution during a scan... The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R." One of ordinary skill in the art would recognize that in order for point distribution of a 3D scan scene to be uniform, the electronic controller 46 would need to store at least the scanned coordinate points in order to be able to reference earlier point densities during the scanning process.
and also configured to control... rotation or rotatable movement of the body driving unit,
Pochiraju teaches ([0053]): "The 3D LIDAR scanner 40 includes a LIDAR scanner 42 connected to a variable rotational speed rotary actuator 44. One method that may be used to control the rotational speed of the rotary actuator 44 is electronic control, such as pulse width modulation (PWM) implemented using an electronic controller, such as an electronic controller 46." Pochiraju further teaches ([0057]): "An embodiment of the present invention includes a method of measuring the range and/or point distribution of a 3D scan scene (not shown) and performs real-time speed control of the rotary actuator 44 to maintain a constant point distribution during a scan... The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R."
wherein the measurement point is on a flat measurement surface,
Pochiraju teaches ([0064]): "Since Δθ is determined by LIDAR resolution at 0.25° on the North-South direction, a value for α close to π/2 is expected for flat surfaces." 
and wherein a direction of the second axis intersects with a direction orthogonal to the measurement surface at a predetermined angle.
FIG. 9 of Pochiraju, included above, depicts the second axis which is shown to be vertical. Pochiraju teaches ([0063]): "As discussed above with reference to FIGS. 4 and 5, occlusions appear when one object closer to the LIDAR scanner blocks the path of the laser ray to other objects and surfaces behind it... For example, in FIG. 20, areas at the left and right of the scene (hidden, but indicated by reference numbers 78 and 80) are occluded by the visible walls 81 and 82." FIG. 20 is included below for reference. In such a scenario, the direction orthogonal to the measurement surface is known to be at a 90 degree angle from the surface of the walls. In such a case, the direction orthogonal to the measurement surface would intersect with the direction of the second axis, which is known to be vertical.

    PNG
    media_image3.png
    421
    535
    media_image3.png
    Greyscale

However, Pochiraju does not outright teach that the mirror also deflects an optical path of the return beam and the control unit is also configured to control rotation of the mirror driving unit. Otani teaches a position measuring system, method, and program, comprising:
and also deflects an optical path of the return beam,
Otani teaches ([0087]): "The distance measuring light reflected by an object to be measured 71 is deflected on the direction of the emission light optical axis 32 by the elevation rotary mirror 35. The distance measuring light is then reflected by the aperture mirror 33 and is received by the distance measuring light receiving unit 39."
and also configured to control rotation of the mirror driving unit…
Otani teaches ([0062]): "An elevation rotating mirror 53 is mounted on the mirror holder 47." Otani further teaches ([0068]): "The control unit 6 comprises an arithmetic unit 61 typically represented by a CPU, and a storage unit 62… The control unit 6 further comprises… an elevation drive unit 64 for driving and controlling the elevation rotating mirror 53..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju to incorporate the teachings of Otani to provide a teaching wherein the mirror also deflects an optical path of the return beam and the control unit is also configured to control rotation of the mirror driving unit. Pochiraju and Otani are each concerned with three-dimensional laser scanning. In particular, Pochiraju and Otani each feature laser scanners including reflective mirror units. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Otani, as doing so beneficially allows for measurement of distance for each light pulse based on the reflected distance measuring light, as disclosed by Otani ([0087]).

Regarding claim 2, Pochiraju and Otani teach the aforementioned limitations of claim 1. Pochiraju further teaches:
the control unit gradually reduces an angular velocity of rotation or rotatable movement about the second axis with an increase of the distance to the measurement point.
Pochiraju teaches ([0013]): "In a first aspect, the present invention provides a method for adaptive speed control of 3D LIDAR scanning actuators which provides improved point distribution uniformity and precision of range measurements for rotary 3D LIDAR scanners. The method takes into account the scene being scanned and adaptively adjusts the speed of the rotary actuators by slowing their movement for objects further from the scanner to increase point densities and speeding their movement for objects closer to the scanner to decrease unnecessarily high point densities."

Regarding claim 3, Pochiraju and Otani teach the aforementioned limitations of claim 2. Pochiraju further teaches:
the control unit gradually reduces an angular velocity of rotation about the first axis in accordance with a change in the angular velocity of the second rotation or rotatable movement as the increase of the distance to the measurement point.
Pochiraju teaches ([0013]): "In a first aspect, the present invention provides a method for adaptive speed control of 3D LIDAR scanning actuators which provides improved point distribution uniformity and precision of range measurements for rotary 3D LIDAR scanners. The method takes into account the scene being scanned and adaptively adjusts the speed of the rotary actuators by slowing their movement for objects further from the scanner to increase point densities and speeding their movement for objects closer to the scanner to decrease unnecessarily high point densities." Pochiraju further teaches  ([0007]): "Rotary mirrors and actuators (not shown) are used for steering the light pulse 12 within an area of interest of the object 14." The Examiner has interpreted "the rotary actuators" to include both the mirror actuators and rotary actuator 44. Thus, the control unit gradually reduces the angular velocity of rotation about both axes as the distance to the measurement point increases.

Regarding claim 4, Pochiraju and Otani teach the aforementioned limitations of claim 1. Pochiraju further teaches:
the control unit controls the angular velocity of rotation or rotatable movement about the second axis so as to satisfy a set criterion of a measurement-point density, based on a result of measurement of the measurement surface performed in advance at a density lower than normal.
Pochiraju teaches ([0057]): " In this method, synchronized data from multiple sensors such as LIDAR distance ranger, angular position and speed sensors, and imaging devices (not shown) may be acquired simultaneously and processed during an initial quick scan of the scene. This data is used to determine the point distribution of the scene and to generate a velocity profile for the rotary actuator 44. The velocity profile indicates the changes in rotational velocity that are needed to provide a constant point density in the scanned image. Using this velocity profile as a reference, the rotational velocity of the rotary actuator 44 is controlled during subsequent scans performed immediately after the initial quick scan of the scene. The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner 42 in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R. Using this method, a more uniformly distributed point cloud can be produced with minimal scan time and file size." The Examiner has interpreted "an initial quick scan" to indicate performance at a density lower than normal.

Regarding claim 5, Pochiraju and Otani teach the aforementioned limitations of claim 3. Pochiraju further teaches:
the control unit controls the angular velocity of rotation about the first axis so as to satisfy a set criterion of a measurement-point density, based on a result of measurement of the measurement surface performed in advance at a density lower than normal.
Pochiraju teaches ([0013]): "In a first aspect, the present invention provides a method for adaptive speed control of 3D LIDAR scanning actuators which provides improved point distribution uniformity and precision of range measurements for rotary 3D LIDAR scanners. The method takes into account the scene being scanned and adaptively adjusts the speed of the rotary actuators by slowing their movement for objects further from the scanner to increase point densities and speeding their movement for objects closer to the scanner to decrease unnecessarily high point densities." The Examiner has interpreted "the rotary actuators" to include both the mirror actuators and rotary actuator 44. Pochiraju further teaches  ([0057]): " In this method, synchronized data from multiple sensors such as LIDAR distance ranger, angular position and speed sensors, and imaging devices (not shown) may be acquired simultaneously and processed during an initial quick scan of the scene. This data is used to determine the point distribution of the scene and to generate a velocity profile for the rotary actuator 44. The velocity profile indicates the changes in rotational velocity that are needed to provide a constant point density in the scanned image. Using this velocity profile as a reference, the rotational velocity of the rotary actuator 44 is controlled during subsequent scans performed immediately after the initial quick scan of the scene. The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner 42 in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R. Using this method, a more uniformly distributed point cloud can be produced with minimal scan time and file size." The Examiner has interpreted "an initial quick scan" to indicate performance at a density lower than normal.

Regarding claim 8, Pochiraju and Otani teach the aforementioned limitations of claim 2. Pochiraju further teaches:
the control unit performs scanning at a density lower than normal in advance to obtain information on a range about the second shaft.
Pochiraju teaches ([0057]): " In this method, synchronized data from multiple sensors such as LIDAR distance ranger, angular position and speed sensors, and imaging devices (not shown) may be acquired simultaneously and processed during an initial quick scan of the scene. This data is used to determine the point distribution of the scene and to generate a velocity profile for the rotary actuator 44. The velocity profile indicates the changes in rotational velocity that are needed to provide a constant point density in the scanned image. Using this velocity profile as a reference, the rotational velocity of the rotary actuator 44 is controlled during subsequent scans performed immediately after the initial quick scan of the scene. The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner 42 in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R. Using this method, a more uniformly distributed point cloud can be produced with minimal scan time and file size." The Examiner has interpreted "an initial quick scan" to indicate performance at a density lower than normal.

Regarding claim 9, Pochiraju and Otani teach the aforementioned limitations of claim 8. Pochiraju further teaches:
the control unit performs scanning at a density lower than normal in advance to obtain information on a range about the first axis.
Pochiraju teaches ([0013]): "In a first aspect, the present invention provides a method for adaptive speed control of 3D LIDAR scanning actuators which provides improved point distribution uniformity and precision of range measurements for rotary 3D LIDAR scanners. The method takes into account the scene being scanned and adaptively adjusts the speed of the rotary actuators by slowing their movement for objects further from the scanner to increase point densities and speeding their movement for objects closer to the scanner to decrease unnecessarily high point densities." The Examiner has interpreted "the rotary actuators" to include both the mirror actuators and rotary actuator 44. Pochiraju further teaches  ([0057]): " In this method, synchronized data from multiple sensors such as LIDAR distance ranger, angular position and speed sensors, and imaging devices (not shown) may be acquired simultaneously and processed during an initial quick scan of the scene. This data is used to determine the point distribution of the scene and to generate a velocity profile for the rotary actuator 44. The velocity profile indicates the changes in rotational velocity that are needed to provide a constant point density in the scanned image. Using this velocity profile as a reference, the rotational velocity of the rotary actuator 44 is controlled during subsequent scans performed immediately after the initial quick scan of the scene. The method adaptively adjusts the scan speed (i.e., angular resolution) of the rotary actuator 44 of the 3D LIDAR scanner 42 in real-time to match the scanned scene, and produce more uniform point densities regardless of the measurement distances R. Using this method, a more uniformly distributed point cloud can be produced with minimal scan time and file size." The Examiner has interpreted "an initial quick scan" to indicate performance at a density lower than normal.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pochiraju and Otani in view of Hall et al. (US 2017/0269197 A1), hereinafter Hall..

Regarding claim 6, Pochiraju and Otani teach the aforementioned limitations of claim 1. However, neither Pochiraju nor Otani outright teach that the control unit increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Hall teaches LIDAR based 3-D imaging with varying illumination intensity, comprising:
the control unit increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point.
Hall teaches ([0017]): "In some embodiments, the illumination intensity pattern is varied based on the distance between the LIDAR device and an object detected in the three dimensional environment. In one example, the illumination intensity pattern is adjusted to reduce the average pulse intensity for a period of time when the distance between the LIDAR device and an object detected in the three dimensional environment is less than a predetermined threshold vale." Thus, inversely, objects which are further away necessitate an increased average pulse intensity compared to objects which are within the threshold distance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pochiraju and Otani to incorporate the teachings of Hall to provide that the control unit increases a projection time of the laser beam or intensity of the laser beam to each measurement point with the increase of the distance to the measurement point. Pochiraju, Otani, and Hall are each concerned with three-dimensional laser scanning. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Hall, as doing so beneficially allows for distance-appropriate sampling wherein objects which are closer may require less intense sampling compared to objects which are further away, as is disclosed by Hall ([0017]).

Regarding claim 7, Pochiraju, Otani, and Hall teach the aforementioned limitations of claim 6. Pochiraju further teaches:
the control unit gradually reduces an angular velocity of rotation or rotatable movement about the second axis with the increase of the distance to the measurement point.
Pochiraju teaches ([0013]): "In a first aspect, the present invention provides a method for adaptive speed control of 3D LIDAR scanning actuators which provides improved point distribution uniformity and precision of range measurements for rotary 3D LIDAR scanners. The method takes into account the scene being scanned and adaptively adjusts the speed of the rotary actuators by slowing their movement for objects further from the scanner to increase point densities and speeding their movement for objects closer to the scanner to decrease unnecessarily high point densities." The Examiner has interpreted "the rotary actuators" to include both the mirror actuators and rotary actuator 44.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lüthi et al. (US 2017/0269213 A1) teaches laser tracking having two measurement functionalities, including multiple axes of rotation and adaptive control of angular velocity of the beam directing unit depending on distance to the object to be measured (see at least [0056]). Templeton et al. (US 9,383,753 B1) teaches a wide-view LIDAR including a rotating angled mirror 304 and a rotatable LIDAR unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662